In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Walsh, J.), dated November 4, 1985, which is in favor of the defendants and against them, upon a jury verdict.
Ordered that the judgment is affirmed, with costs.
The record clearly indicates that Joseph Tracy made a left turn of his automobile while a bus operated by Liberty Lines Transit, Inc., approaching from the opposite direction, was so close to the intersection "as to constitute an immediate hazard” (Vehicle and Traffic Law § 1141). The bus driver testified that when he saw the Tracy vehicle stopped in the left turn lane, he proceeded through the intersection, having the right-of-way. When the Tracy vehicle "dashed out” in front of his bus, he was unable to avoid a collision. The plaintiffs presented no evidence to the contrary. Accordingly, where the testimony was to the effect that the defendant driver did see the plaintiffs’ vehicle and where the court has given the usual motor vehicle charge as to keeping a proper lookout (see, PJI 2:77), the refusal to supplement that charge with language indicating that the failure to see what there is to be seen is negligence, was not error (see, 1 NY PJI 2d 225 Comment). Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.